DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks dated July 27, 2022.  Claim 37 is new.  Claims 16, 18-22, and 24-37 are pending and now allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 Allowable Subject Matter
Claims 16, 18-22, and 24-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and 27 require an aerosol-generating article, comprising  a mouthpiece wherein a peripheral region of the mouthpiece comprises one or more closed pockets of air, wherein the mouthpiece further comprises a wrapper circumscribing the mouthpiece segment, wherein the mouthpiece segment comprises one or more cavities recessed into an outer surface of the mouthpiece segment underlying the circumscribing wrapper, and wherein each of the one or more closed pockets of air is defined between one of the recessed cavities and an inner surface of an overlying portion of the circumscribing wrapper, in conjunction with other limitations in the claims.
The closest prior art, BERGER, discloses a filtered cigarette with improved efficiencies and costs.  However, BERGER does not disclose or teach closed pockets of air as claimed by the instant application.  The elongated channels 44 of BERGER are provided to direct the smoke flow which may enter this area (Col. 3, line 56 to Col. 4, line 9).  As such they are not closed pockets of air.
Claims 18-22, 24-26, 28, 30-31, and 37 are allowed for being dependent from claim 16.  Claims 29 and 32-36 are allowed for being dependent from claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726